ASSET SALE AGREEMENT between SADDINGTON LIMITED (the “Buyer”) and TRUE PRODUCT ID, INC., AND TRUE PRODUCT ID TECHNOLOGY LIMITED (collectively the “Sellers”) Dated as of November 3, 2008 Page 1 of 1 ASSET SALE AGREEMENT THIS ASSET SALE AGREEMENT is made as of this 3rd day of November, 2008 (the “Effective Date”) by and between (1) SADDINGTON LIMITED, a corporation organized under the laws of the British Virgin Islands, whose registered office is at BVI 1499542, P.O. 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands(“Buyer”), AND (2)TRUE PRODUCT ID, INC. (“TPID US”), a corporation organized under the laws of the state of Delaware with its principal offices at 1615 Walnut Street, 3rd Floor, Philadelphia, PA 19102 USAon behalf of itself and its Affiliates, including TRUE PRODUCT ID TECHNOLOGY (BEIJING) LIMITED, a limited liability company and joint venture organized under the laws of the People’s Republic of China with its principal offices at 11th Floor, Office Building of Jade Palace Hotel No.76, Zhichun Road, Haidian District,
